         Case 1:17-cv-04598-GHW Document 131 Filed 08/25/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

  SECURITIES AND EXCHANGE COMMISSION,
                          Plaintiff,
                                                                    Case No.: 17-CV-4598-
                                v.                                  GHW

                                                                    Order Establishing a
  ARISTA POWER, INC., PETER KOLOKOURIS,
                                                                    Fair Fund, Appointing a
  WILLIAM A. SCHMITZ, MICHAEL T. HUGHES,
  JANICE PAPAPANU, MICHAEL PAPAPANU,                                Tax Administrator, a
                                                                    Distribution Agent, and
  EKATERINI KOLOKOURIS, DEMITRIOS
  KOLOKOURIS, ANASTASIOS KOLOKOURIS,                                Related Relief
  IOANNIS “JOHN” KOLOKOURIS, SOPHIA
  KOLOKOURIS, TERRY BECHAKAS, 100
  DEMETRIOS, INC., 400 TERRY, INC. 500 SOFIA,
  INC., JUST SELL GOLD, INC., AND EXPRESS GOLD
  CASH, INC.




        The Court having reviewed the Motion of Plaintiff Securities and Exchange Commission

(the “SEC”) for an Order: (1) establishing a Fair Fund; (2) appointing Miller Kaplan Arase LLP

(“Miller Kaplan”) as tax administrator; (3) appointing Analytics, LLC (“Analytics”) as

distribution agent; and (4) authorizing payment of tax obligations and administrative fees and

expenses from the Fair Fund without further Court Order, and for good cause shown,

        IT IS HEREBY ORDERED that:

        1. The Motion is GRANTED;

                                                Fair Fund

        2. A Fair Fund is established pursuant to Section 308(a) of the Sarbanes-Oxley Act of

 2002 [15 U.S.C. § 7246] for the funds collected in the captioned matter (the “Fair Fund”),

 including amounts already paid by Defendant Schmitz and remitted by the Commission to

 Treasury. Any interest or earnings on the Fair Fund and any additional timely collections or
         Case 1:17-cv-04598-GHW Document 131 Filed 08/25/21 Page 2 of 6



receipt of funds directed to the Fair Fund will be added to the Fair Fund to be used for the benefit

of harmed investors.

       3. The Commission is authorize to retrieve $79,998.07 from Treasury, amounts which

were previously ordered and paid by Defendant Schmitz and already remitted to Treasury. Such

amounts will be added to the Fair Fund.

                                             Tax Administrator

       4. Miller Kaplan is appointed tax administrator (the “Tax Administrator”) to execute all

income tax reporting requirements, including the preparation and filing of tax returns, for all

funds under the jurisdiction of this Court in the captioned matter (the “Fair Fund”). As the Tax

Administrator, Miller Kaplan shall:

            a) Be designated the Tax Administrator of the Fair Fund, pursuant to Section

468B(g) of the Internal Revenue Code, 26 U.S.C. § 468B(g), and related regulations, and shall

satisfy the administrative requirements imposed by those regulations, including but not limited to

(i) obtaining a taxpayer identification number, (ii) filing applicable federal, state, and local tax

returns and paying taxes reported thereon out of the Fair Fund, and (iii) satisfying any

information, reporting, or withholding requirements imposed on distributions from the Fair Fund,

including but not limited to the Foreign Account Tax Compliance Act. Upon request, the Tax

Administrator shall provide copies of any filings to the SEC’s counsel of record;

            b) Perform services in accordance with, and be entitled to charge reasonable fees for

tax compliance services and related expenses. The Tax Administrator shall be entitled to charge

reasonable fees for tax compliance services and related expenses in accordance with its

agreement with the SEC for the Tax Years 2019 through 2021. The Tax Administrator shall, at




                                                   2
        Case 1:17-cv-04598-GHW Document 131 Filed 08/25/21 Page 3 of 6



such times as the Tax Administrator deems appropriate, submit a request to the SEC’s counsel of

record for payment of fees and expenses from the Fair Fund; and

           c) At such times as the Tax Administrator deems necessary to fulfill the tax

obligations of the Fair Fund, submit a request to the SEC’s counsel of record for authorization to

pay from the Fair Fund tax obligations of the Fair Fund.

       5. The SEC is authorized to approve and arrange payment of all tax obligations owed by

the Fair Fund and the fees and expenses of the Tax Administrator directly from the Fair Fund

without further order of this Court. The Tax Administrator will submit invoices of all fees and

expenses incurred in connection with its respective duties to the SEC’s counsel of record for

review and, as appropriate, payment. All payments will be reflected in the final accounting

referenced below.

                                       Distribution Agent

       6. Analytics is appointed Distribution Agent (the “Distribution Agent”) for the Fair

Fund, to oversee the administration and distribution of the Fair Fund in coordination with the

SEC’s counsel of record pursuant to the terms of a distribution plan (the “Plan”) to be approved

by this Court. The Distribution Agent will, among other things:

           a) Perform services in accordance with the pricing schedule and cost proposal

submitted by the Distribution Agent to the SEC;

           b) Work with the SEC’s counsel of record to develop a distribution plan to be

approved by the Court;

           c) Determine the identities and locations of harmed investors;

           d) Quantify losses and distribution amounts of investors eligible for a distribution

under a Court-approved Plan;




                                                 3
        Case 1:17-cv-04598-GHW Document 131 Filed 08/25/21 Page 4 of 6



           e) Respond to investor and distribution related inquiries;

           f) Calculate a reserve for fees, expenses, and taxes (the “Reserve”) and perform all

activities necessary for the distribution of Fair Fund net the Reserve in accordance with the Plan;

           g) Coordinate with the Court-appointed Tax Administrator to ensure timely

compliance with all tax related obligations;

           h) File with the Court or provide to the SEC’s counsel of record to file with the

Court, a quarterly status report within forty-five (45) days of Court approval of the Plan, and

provide additional reports within thirty (30) days after the end of every quarter thereafter. Upon

establishing an escrow account into which the monies in the Fair Fund are transferred, the

Distribution Agent will include a quarterly accounting report, in a format to be provided by the

SEC, in the status report. The status report will inform the SEC of the activities and status of the

Fair Fund during the relevant reporting period and the quarterly accounting report will specify, at

a minimum:

                   i) The location of the account(s) comprising the Fair Fund; and

                  ii) An interim accounting of all monies in the Fair Fund as of the most recent

                      month-end, including the value of the account(s), all monies earned or

                      received into the account(s), funds distributed to eligible claimants under

                      the Plan, and any monies expended from the Fair Fund to satisfy fees,

                      expenses, and taxes, incurred or required in the administration of the Fair

                      Fund or the implementation of the Plan.

           i) Comply with the Plan and all Court orders;

           j) Be entitled to charge reasonable fees and related expenses incurred in the

performance of its duties, in accordance with the cost proposal submitted to the SEC staff. The SEC




                                                 4
          Case 1:17-cv-04598-GHW Document 131 Filed 08/25/21 Page 5 of 6



is authorized to approve and arrange payment of the fees and expenses of the Distribution Agent

directly from the Fair Fund without further order of this Court. The Distribution Agent will submit

invoices of all fees and expenses incurred in connection with their respective duties to the SEC’s

counsel of record for review and, as appropriate, payment. All payments will be reflected in the

quarterly and final accountings referenced herein.

                                       Additional Provisions

         7. Upon completing its duties as set forth herein, the Distribution Agent, in consultation

with the Tax Administrator, will jointly provide to the SEC’s counsel of record a final

accounting in a form provided by the SEC’s counsel of record; a final report providing statistics

related to the distribution, including amounts disbursed to investors, amounts returned and/or not

delivered or negotiated, outreach efforts on unnegotiated payments and the costs and results of

the same, and statistics concerning payments made to individuals and entities; and an affidavit in

a format acceptable to the SEC’s counsel of record summarizing its activities as Distribution

Agent.

         8. The Distribution Agent and/or the Tax Administrator may be removed sua sponte at

any time by the Court or upon motion of the SEC and replaced with a successor. In the event

Distribution Agent and/or the Tax Administrator decide to resign, the resigning entity must first

give written notice to the SEC’s counsel of record and the Court of its intention, and resignation,

if permitted, will not be effective until the Court has appointed a successor. The resigning entity

will then follow instructions from the Court or a successor for relinquishing its duties, including

all records related to Fair Fund monies and property. Unless otherwise ordered, the resigning

entity will within 30 days of the notice of resignation or removal, file with the Court a final




                                                  5
        Case 1:17-cv-04598-GHW Document 131 Filed 08/25/21 Page 6 of 6



accounting and a report of its activities as further set forth above in paragraph 5, and provide any

other information requested by the SEC, the Court, or the successor.

       9. The Court will retain exclusive jurisdiction over the distribution, including, but not

limited to, claims against the Distribution Agent and/or Tax Administrator asserting liability for

violation of any duty imposed by the Plan or other Court order.

       10. The Clerk of Court is directed to terminate the motions at Dkt. Nos. 126 and 127.

       SO ORDERED.
                                                     __________________________________
Dated: August 25, 2021
                                                            GREGORY H. WOODS
New York, New York
                                                           United States District Judge




                                                 6
